Hooker, J.
(dissenting). The only question in the case is whether the court erred in holding that the plaintiff was not entitled to replevy his horse without returning the *192sum of $10, which was in part the consideration for his horse. In my opinion, it depends on whether the contract —involving, as it did, the sale of a horse having the glanders, which is made a penal offense — was void, or whether it was merely voidable. 3 How. Stat. § 313 6v, prohibits and makes penal the sale of a horse known to have the glanders. It does not state that the contract of sale would be void, but it needs no argument to show that such sale would be'illegal. Hnder the Sunday laws, it has been repeatedly held that contracts made upon Sunday are absolutely void. How. Stat. § 3015. In the case of Brazee v. Bryant, 50 Mich. 140, Mr. Justice Cooley, speaking for the Court, says:
fiIt was decided in Tucker v. Mowrey, 12 Mich. 378, that, under the statutes of this State, a sale of property made on Sunday was absolutely void, and that thé contract of sale could neither be set up as a basis of an action nor as a ground of defense. Each party was therefore entitled to demand and recover what he had delivered or paid under the contract. This follows from the absolute prohibition of business and labor on that day when it is not work of necessity or charity.” Benedict v. Bachelder, 24 Mich. 425; Allen v. Duffie, 43 Id. 1; Winfield v. Dodge, 45 Id. 355; Adams v. Hamell, 2 Doug. 73. See, also, Arbuckle v. Reaume, 96 Mich. 244, and cases cited.
I am unable to distinguish the case at bar from that of a Sunday contract. Our attention is not called to any statute which declares such contracts void, but the cases cited, treating .them as illegal contracts, hold them to be void. It would seem, then, that, this contract being void, it cannot be made the basis of a defense to an action of replevin where the plaintiff did not participate in the transgression of the law. See Cotton v. Thurland, 5 Term R. 405; Lacaussade v. White, 7 Id. 535; Parker v. Rochester, 4 Johns. Ch. 332. Hnder the Michigan cases cited, the defendant had no right to the horse received by him as against the plaintiff; and while it would have been proper *193for the plaintiff to tender the $10 and demand his property, as was done in a similar case tinder the Sunday contract, it was unnecessary.
I think the judgment of the circuit court should be reversed.
Montgomery, J., took no part in the decision.